Citation Nr: 0910380	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ear 
disability, to include otitis externa.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to service 
connection for bilateral ear infections.  

The issue has been re-characterized to comport to the medical 
evidence of record.

The Board remanded the Veteran's claim for additional 
development in July 2008.  An August 2008 rating decision 
granted the Veteran entitlement to service connection for 
bilateral hearing loss and tinnitus, both with 10 percent 
evaluations.  Therefore, because the Veteran was granted the 
full benefit he sought, his claims for service connection for 
bilateral hearing loss and tinnitus are no longer on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The preponderance of the evidence is against a finding of a 
relationship between the current bilateral ear disability, to 
include otitis externa, and service.


CONCLUSION OF LAW

A bilateral ear disability, to include otitis externa, was 
not incurred in or aggravated by service.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2006, and post-adjudication notice by 
letters dated in March 2006 and August 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the etiology of the 
claimed disability.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a bilateral ear 
disability.  At his October 2006 decision review officer 
(DRO) hearing the Veteran testified that he was treated for 
an ear infection, or swimmer's ear, during service and six 
months after separating from service.  He also testified that 
his ear infections occur at least two or three times per 
year, but that more recently they have been occurring once or 
twice a month.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present bilateral ear disability.  May and 
July 1998 private medical records note that the Veteran was 
treated for complaints of ear aches and ear pain.  The latter 
medical record notes that the Veteran has a history of a 
really severe ear infection when he was in the military many 
years ago, and since that time he says about once a year he 
seems to get an ear infection.  A private hospital record 
from May 1998 notes that the Veteran complained of bilateral 
ear aches and was diagnosed with Eustachian Tube Dysfunction.  
VA treatment records dated in October 2005 note that the 
Veteran was given an assessment of right greater than left 
otitis externa.  July 2006 VA treatment records note an 
assessment of eczema in the external auditory canals, and 
indicate that the treating clinician planned to continue ear 
drops.  

A VA examination was conducted in September 2008.  The 
examiner noted that his otologic examination revealed that 
both of the Veteran's external auditory canals and tympanic 
membranes were normal in appearance, that there was no 
evidence of otitis media or otitis externa, and that there 
was no discharge or inflammation present involving either 
external auditory canal or either tympanic membrane.  The 
examiner gave the Veteran a diagnosis of suspected 
temporomandibular joint (TMJ) disorder, and noted that the 
Veteran's complaints of bilateral otalgia, which the examiner 
noted means ear pain, are not related to ear disease, but 
most likely are related to other etiology.  Thus, although, 
the most recent VA examination indicates that the Veteran 
likely does not have a current ear disability, giving the 
Veteran the benefit of the doubt, the Board concedes that he 
does have a current bilateral ear disability.

STRs indicate that in November 1967 the Veteran complained of 
pain, was admitted for hospitalization, and was discharged 
two days later.  Penicillin, vinegar-alcohol drops, and ear 
drops were administered to the Veteran.  His temperature was 
noted to be 101 degrees.  A diagnosis of external otitis was 
given.  The Veteran's January 1968 separation examination 
notes that clinical examination revealed that the Veteran had 
a normal head, face, nose, sinuses, mouth and throat, ears 
(including internal and exterior canals), and ear drums.

As the record shows a present bilateral ear disability and 
in-service treatment for the Veteran's ears, the 
determinative issue is whether these are related.

A VA examination was conducted in September 2008, and the 
examiner noted that the Veteran's claim file was reviewed, 
including the November 1967 STR noting that the Veteran was 
treated for otitis externa.  Subsequent ear examinations were 
negative.  Following a physical examination, the examiner 
opined that he can find no basis for a nexus between chronic 
otitis externa and military service.  Furthermore, the single 
entry described one acute illness, and subsequent 
examinations were negative.  Therefore, the single entry 
would not relate to chronicity, particularly in this 
instance.  The examiner opined further that in conclusion, he 
was unable to support causation between any complaints for 
which he was evaluating this Veteran today to any disease or 
injury incurred during active duty service.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his bilateral ear 
disability, to include otitis externa, was incurred in 
service.  His factual recitation as to in-service treatment 
for his bilateral ear disability, to include otitis externa, 
is accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of his claimed bilateral ear disability, and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the VA medical 
professional who thoroughly discussed the medical evidence of 
record and the etiology of the Veteran's claimed bilateral 
ear disability, to include otitis externa.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for a 
bilateral ear disability, to include otitis externa; there is 
no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

ORDER

Entitlement to service connection for a bilateral ear 
disability, to include otitis externa, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


